Winslow, J.
We find ample evidence in tRe record to sustain tRe findings of fact of tRe trial court; Renee tRe only question for serious consideration is wRetRer tRose findings and tRe undisputed facts sustain tRe judgment. It is claimed Ry tRe appellant tRat tRe facts Rring tRe case witRin tRe cases wRicR Rold tRat no contract will Re implied to pay for services rendered Ry one memfier of a family to anotRer, Rut tRat sucR services are presumed to Re gratuitous, and tRat an express contract to pay for tRe same must Re proven, in order to justify a recovery. TRe question as to wRen sucR a presumption will arise was so recently reviewed Ry tRis court in tRe ease of Williams v. Williams, ante, p. 79, 89 N. W. 835, tRat it is not deemed necessary to enlarge upon it Rere. It is not possible to state an exact rule wRicR can Re applied to every case, Rut tRe principles stated in that case are Relieved to Re suRstantially accurate and in accordance witR tRe decisions.
Applying tRose principles Rere, we are inclined to agree witR tRe referee and tRe trial court tRat in tRe present case the facts proven are not sufficient to- raise tRe presumption tlrat tRe plaintiff’s services were rendered gratuitously and as acts of kindness, merely. TRe plaintiff was living in Rer own Rouse, and providing for Rer own support Ry Rard and continuous labor. SRe did not live in defendant’s RouseRold, nor eat at Ris table. WRile tRe defendant apparently rendered Rer some favors in tRe transaction of Rer business, *382they were only such occasional and incidental helpful acts as would he natural for a business man to render cheerfully to his wife’s mother, who was alone in the world and forced to earn her own living. Had he been furnishing her with her support, either wholly or in large part, the question would have been different, but he was not; nor was the plaintiffs condition one of dependence upon him. The plaintiff’s services were laborious, valuable, continuously rendered, and in the line of her regular occupation, and manifestly prevented her from laboring for others for pay. They saved the defendant the expenditure of large sums of money for necessary help in the operation of his saloon and the maintenance of his family. It is but just that he should pay what they were worth.
By the Court. — Judgment affirmed.